Citation Nr: 0835898	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-33 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for service-
connected chronic bronchitis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to June 
1972 and from November 1974 to October 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  That decision continued a 10 percent 
evaluation for the veteran's service-connected chronic 
bronchitis, effective from June 8, 1972.  The appellant 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

The veteran testified before the undersigned Acting 
Veterans Law Judge at a personal hearing conducted at the 
Detroit RO in October 2007.  A copy of the hearing 
transcript is of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To provide proper notice, to obtain 
additional VA medical records, and to obtain a VA 
examination. 

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim, and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, 38 U.S.C.A. § 5103(a) notice 
requires that VA notify the veteran of the following: (1) the 
claim is to be supported with evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life; (2) general notice of the requirements of the 
applicable diagnostic codes; (3) should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes based on the nature of 
the symptoms, the condition for which disability compensation 
is being sought, the severity of their duration, and their 
impact upon employment and daily life; and (4) examples of 
the types of medical and lay evidence that are relevant to 
establishing entitlement to increased compensation.  As the 
veteran has not received sufficient notice under Vazquez, 
such notice should be provided.

The Board notes that the veteran was last afforded a VA 
examination to determine the severity of his service-
connected disability in December 2005.  The veteran claims 
that his disability has increased in severity since that 
examination.  At the time of the December 2005 examination, 
the veteran was not using any medication for his chronic 
bronchitis.  Currently, the veteran asserts that he uses 
three different prescribed inhalers for daily treatments.  
Furthermore, the results of pulmonary function tests 
conducted in July 2006 seem to support the veteran's 
contention that his disability has increased.  As accurate 
determination of the current severity and manifestations of 
the veteran's disabilities is vital to assigning an 
appropriate disability rating, the Board concludes that a VA 
examination is required.

Furthermore, the Board notes that the last available VA 
medical records associated with the veteran's claims file are 
from July 2006.  Records of the veteran's healthcare 
subsequent to that date may prove to be relevant and 
probative to the claim at issue.  Therefore, as the claim is 
already being remanded for further development, the RO should 
attempt to obtain and associate with the claims file any and 
all VA treatment records pertaining to the veteran's claimed 
disabilities since July 2006.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should send the veteran 
a notice letter in connection with his 
claim for an increased evaluation for his 
service-connected chronic bronchitis.  The 
letter should tell the veteran to provide 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the veteran's employment and daily 
life.  If the Diagnostic Code under which 
the veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
RO should provide at least general notice 
of that requirement to the veteran.  
Additionally, the veteran must be notified 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant Diagnostic 
Codes, which typically provide for a range 
in severity of a particular disability 
from noncompensable to as much as 100 
percent based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
The notice must also provide examples of 
the types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The RO or AMC should obtain the names 
and addresses of all medical care 
providers, both VA and private, who 
treated the veteran for his bronchitis 
since July 2006.  After securing the 
necessary release, the RO should obtain 
these records.

3.  Once the above ordered development has 
been completed and the veteran's responses 
have been obtained, the RO or AMC should 
schedule the veteran for a VA examination 
to ascertain the current severity and 
manifestations of his service-connected 
chronic bronchitis.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the current 
severity of the veteran's service-
connected disabilities.  The examiner 
should report all signs and symptoms 
necessary for rating the veteran's 
disabilities under the applicable rating 
criteria, provided above.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of this REMAND and all pertinent 
records in the appellant's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner for review.

4.  When the above requested development 
has been completed, the case should be 
reviewed by the RO or AMC on the basis of 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations pertaining to each issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




